NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOBSON et al. (US 20140239883 A1).
Re claim 1, HOBSON discloses (abstract – fig.1) a service kiosk [0060], comprising:
a set of receptacles for electronic devices [0060], each receptacle (i.e. lockers 16x) comprising: 
a power connector (i.e. fig.2 – 34a-34c – USB type connections can provide power/data transfer) to provide power to an electronic device (i.e. any user provided mobile device) stored in the receptacle [0056, 0110, 0169]; 

a locking mechanism (i.e. fig.1 – locks 18x) to secure contents of the receptacle [0058]; 
where members of the set of receptacles are digitally isolated (i.e. separate connections shown by fig.14-15) from other members of the set of receptacles [0068-0069]; 
an authentication module (i.e. input devices to read coupons, camera devices, remote communication devices including radio, optical and audio-based communication, bar code reader devices, card reader devices) to authenticate a user based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the credential and based on data received from a remote information technology module (i.e. audit trail provided by way of Wi-Fi network, a 3G network or an Ethernet connection or other remote communications technology to communicate with remote system using interface 128) [0012-0013, 0084, 0106, 0119, 0140]; and 
a user interface module to instruct the user through the process of at least one of storing a received electronic device in the receptacle, and retrieving a provided electronic device from the receptacle [0059, 0064, 0131].
Re claim 2, HOBSON discloses [0093-0096, 0112] the service kiosk of claim 1, comprising a provisioning module (i.e. configuration based on identifying data received of device) to receive user data associated with the provided electronic device, and to initiate configuration of the provided electronic device based on the user data.  
Re claim 8, HOBSON discloses (as applied for claim 1) a service kiosk (abstract), comprising: 
a control module to control configuration of electronic devices stored within the service kiosk [0093]; 
a set of receptacles adapted to store the electronic devices, each receptacle comprising: 

a locking mechanism to secure contents of the receptacle [0058]; and 
a digital isolator to electrically isolate the electronic device from devices stored in other receptacles [0058-0069]; and 
an authentication module to authenticate a user (i.e. fig.5-9 – three step process can be used for authentication – steps 70-74 require user authorization/identification, connection confirmation ) based on a credential provided by the user, to control a selected locking mechanism of a selected member of the set of receptacles based on the credential, and based on data received from a remote information technology module, and where the data received from the remote information technology module is used by the control module to configure (fig.5-9) a selected device associated with the selected member of the set of receptacles [0012-0013, 0096, 0106, 0140].  
Re claim 9, HOBSON discloses [0092-0093, 0096, 0104-0105] the service kiosk of claim 8, where the user retrieves the selected device from the selected member of the set of receptacles, where the control module controls configuration of the selected device based on the data received from the remote information technology module, and where the data received from the remote information technology module describes at least one of an application to install on the selected device, data to download onto the selected device, access settings to update on the selected device, and access credentials to install on the selected device (as discussed above for claims 1-2 and 8).  
Re claim 12, HOBSON discloses (as used in claims 1 and 8) a method [0012-0013], comprising: 
receiving, from a remote information technology module, authentication data associated with a user, and configuration data (i.e. configuration data is any data used by phone for identification or 
selecting [0017, 0064, 0105], based on the configuration data associated with the user, a selected receptacle of a set of receptacles of a device-as-a-service kiosk, where members of the set of receptacles comprise a power connector to provide power to a device stored therein, a data connector to provide a data connection between the device-as-a-service kiosk and the device stored therein, a locking mechanism to physically secure contents of the receptacles, and a digital isolator to prevent communication between devices stored within and other electronic devices [0056, 0058, 0068-0069, 0092-0093, 0095, 0104, 0169]; 
authenticate a user based on a credential provided by the user and based on the authentication data associated with the user [0012-0013, 0106, 0140]; and
controlling a selected locking mechanism of the selected receptacle to grant the user physical access to the selected receptacle [0058, 0093, 0109].
Re claim 13, HOBSON discloses [0108] the method of claim 12, where the user retrieves the electronic device associated with the user from the selected receptacle after receiving physical access to the selected receptacle (i.e. user can remove mobile device from charging point (locker), while still being in range of communication), and where the method comprises configuring the electronic device associated with the user based on the configuration data (i.e. communication of app or software for purpose of communicating messages to app/software on mobile device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of BOWLES et al. (US 20100088192 A1).
Re claim 3, HOBSON discloses the service kiosk of claim 1 (as discussed above for claim 1).
However, HOBSON fails to explicitly disclose:
comprising a deprovisioning module to remove user data from the received electronic device.  
Re claim 10, HOBSON discloses the service kiosk of claim 8, where the user inserts the selected device into the selected member of the set of receptacles (i.e. fig.1).
However, HOBSON fails to explicitly disclose:
where control module controls configuration of the selected device by removing user data from the selected device.  

However, HOBSON fails to explicitly disclose:
where the method comprises removing data from the electronic device associated with the user based on the configuration data.
BOWLES teaches (abstract) in a similar field of invention (kiosk for user portable devices), wherein [0006, 0039, 0042] a module is capable of removing personal user data from a mobile phone, which would provide an extra service for users that want to clean the data of their mobile phones.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a deprovisioning module as part of or alongside control module(s) for removing data as taught by BOWLES in order to provide an optional service for users who want to remove personal user data from their mobile phones.
Re claim 4, HOBSON discloses the service kiosk of claim 1.
However, HOBSON fails to explicitly disclose:
comprising a repair module to perform a repair function on the received electronic device.
Re claim 11, HOBSON discloses the service kiosk of claim 8, where the user inserts the selected device into the selected member of the set of receptacles.
However, HOBSON fails to explicitly disclose:
where the control module performs a repair function on the selected device.  
Re claim 15, HOBSON discloses the method of claim 12, where the user places the electronic device associated with the user in the selected receptacle after receiving physical access to the selected receptacle.
However, HOBSON fails to explicitly disclose:
where the method comprises repairing the electronic device associated with the user based on the configuration data.
BOWLES teaches (abstract) in a similar field of invention (kiosk for user portable devices), wherein [0006, 0036, 0047] mobile phones are capable of being restored by way of testing and erasing data for example (i.e. used to prepare mobile phone for resale).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding a repair module for repairing/restoring the mobile phone as taught by BOWLES in order to provide a restoration service for users who want to sell their mobile phones.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of BOWLES et al. (US 20100088192 A1) further in view of MONTOYA (US 20120254345 A1).  The teachings of HOBSON as modified by BOWLES are discussed above.
Re claim 5, HOBSON as modified by BOWLES the service kiosk of claim 4.  Both HOBSON and BOWLES disclose various modules capable of performing various functions as needed.
However, HOBSON as modified by BOWLES fails to explicitly disclose:
comprising a diagnostic module to diagnose a malfunction associated with the received electronic device and to control the repair module to perform the repair function appropriate for resolving the malfunction.
MONTOYA teaches (abstract) in a similar field of invention (fig.1 – service kiosk) the function of using a diagnostic module to diagnose malfunctions of a mobile device and controlling some form of repair performed appropriate for the malfunction issue [0003, 0014, 0024].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using diagnostic module for finding malfunctions for repair as in order to further provide a diagnostic function to repair problems with mobile phones at the kiosk if possible.
  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1) in view of KIRCHHAUSEN (US 10467836 B1).
Re claim 6, HOBSON discloses the service kiosk of claim 1.
However, HOBSON fails to explicitly disclose:
where the service kiosk provides information technology support for a device-as-a-service (DAAS) program operated by an employer of the user.
	KIRCHHAUSEN teaches (abstract) in a similar field of invention (fig.1-3), wherein a service kiosk is used by an employer of a user to store mobile device of user and monitor mobile device usage, wherein the kiosk can store and charge mobile phone, which could provide IT support as is well known by way of using remote IT support by companies for their employees.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the service kiosk as taught by KIRCHHAUSEN in order to provide a means of employers to provide some type of IT support for users, while they are at work.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOBSON et al. (US 20140239883 A1).
Re claim 7, HOBSON discloses the service kiosk of claim 1.
However, HOBSON fails to explicitly disclose:
comprising an on-site support module to provide access to members of the set of receptacles to a technician to allow the technician to provide physical support to devices stored in the members of the set of receptacles.  
Official notice is taken that using a technician on-site to provide physical support for mobile devices stored in the kiosk, by way of using a support module (i.e. unlocking device for operating 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to add an on-site support module in order to provide another means to offer technical support for mobile devices of users stored in the kiosk given that kiosk can be opened during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                         8/27/2021